Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Both information disclosure statement (IDS) submitted on 12/21/2020 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach:
determining a present gradient of tire force with respect to slip based on a variation in slip caused by a variation in tire force produced when the torque is applied; 
wherein when a magnitude of the controllable torque is such that the present gradient of tire force exceeds a predetermined first gradient threshold value and is below a predetermined second gradient threshold value, the first gradient threshold value being set to avoid an undesirable sliding condition for the tire: 
computing the friction estimate based on the estimated present tire force, the value indicative of the present slip, and the present gradient of tire force with respect to slip.

The closest prior art of record appears to be Shiozawa (US 2011/0209521) which teaches determine a gradient of tire force and computing the friction estimate based on the estimated present tire force, the value indicative of the present slip, and the present gradient of tire force with respect to slip. Although Shiozawa acknowledged the various gradient regions along the slip force curve (See Figs. 7a and b) Shiozawa cannot be said to teach the present gradient of tire force exceeds a predetermined first gradient threshold value and is below a predetermined second gradient threshold value, the first gradient threshold value being set to avoid an undesirable sliding condition for the tire and in fact appears to teach away from this since it continues to determine the slip in regions beyond the first gradient threshold claimed by applicant. 
Additionally, although there are references that acknowledge the desire to avoid undesirable slip states, for example, Heil (US 2018/0217050), these references only do it reactively and not preventatively. That is, these systems apply a torque and detect an undesirable slip state at which point the system stops applying torque. This is different from the preventative method taught by applicant wherein the gradient of the slip force curve is monitored and the undesirable slip state is prevented altogether. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665